DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 1/12/2021 for application number 17/147,108. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims. 
Claims 1 – 20 are presented for examination.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Drawings
Examiner contends that the drawings filed January 12, 2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “causing at least one central device, of the plurality of central devices and other than the one or more central devices, to inactivate at least a service, of the at least one central device, corresponding to…” but the wording is unclear and difficult to follow. It appears Applicant meant to convey “causing at least one central deviceselected one or more central devices, to inactivate at least a service[[,]] of the at least one central device [[,]] corresponding to…”, but support for inactivating a service cannot be found in the specification. Thus it is unclear what Applicant meant to convey in this limitation. Examiner suggests Applicant to amend the claim in a clearer manner and to point out where in the specification provides support for such a limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Achyuth et al. (hereinafter as Achyuth) PGPUB 2021/0211902.
As per claim 1, Achyuth teach a method comprising: 
determining, by a computing device [0074: first client device 202], a quantity of a plurality of central devices [0074: multiple second client devices 220] associated with a peripheral device [0074: first client device 202] [0072-0074: (first client device 202 determines that multiple second devices 220 were previously associated with the first client device)] ; 
based on a determination that the quantity satisfies a threshold [0074-0075: (if first client determines there are multiple second devices (more than one or a threshold of two or more)], determining, for each central device of the plurality of central devices and based on a type of an energy source of the central device, a priority rating [0075: (determines a priority) and 0078: (connection manager 208 inside the first client device can rank or prioritize second client devices based on whether they are connected to a power source and the amount of battery remaining, with second client devices connected to a power source ranked highest, followed by second client devices having the highest remaining battery power)]; 
selecting, from the plurality of central devices and based on the priority ratings for the plurality of central devices, one or more central devices to communicate with the peripheral device [0075, 0078, and 0120: (select the highest priority second client device based on the its power source)]; and 
causing the selected one or more central devices to communicate with the peripheral device [0072-0073, 0083-0084, and 0120: (first client device (peripheral device) can pair with selected second device (selected one or more central devices) and communicate with each other)].

As per claim 2, Achyuth teach the method of claim 1, wherein each central device of the plurality of central devices executes an application [FIG. 2: (second client devices  (central devices) each execute a second client application)] configured to communicate with a location-based service associated with the peripheral device [0092: (second client application can communicate with first client application on first client (peripheral) using a short-range interconnection such as Bluetooth or WiFi (location-based service); Bluetooth and WiFi are location-based services because they are services that are only available within a particular distance of a location)].
As per claim 3, Achyuth teach the method of claim 1, further comprising: determining, based on a type of a service associated with the peripheral device, the threshold [0049-0051: (first client (peripheral) is providing a service of file transfer; based on the first client providing the service and a sudden lost of connection, first client looks for second client devices); and 0073-0076: (a threshold is set at two, so that if there are two or more second client devices, prioritization would be needed according to its power source); thus the threshold of two second client devices is determined based on first client device’s sudden loss of connection while providing a file transfer service)].
As per claim 4, Achyuth teach the method of claim 1, wherein the type of the energy source comprises one of a battery without being connected to a charger [0078: (amount of battery power remaining (e.g. running on battery power)], a battery connected to a charger, or a power line [0078: (power source)].
As per claim 5, Achyuth teach the method of claim 1, wherein the determining, for each central device of the plurality of central devices, the priority rating is further based on one or more of: a level of signal strength of signals between the central device and the peripheral device [0076 and 0120: (selection of second client device can be based on wireless signal strength)]; or a level of usage of computational resources of the central device [0077: (selection of second client device can be based on number of other devices second device is paired with (usage level)].
As per claim 6, Achyuth teach the method of claim 1, further comprising determining that a level of signal strength of signals between each central device of the plurality of central devices [0076: (determines a wireless signal strength between the first client device and each of the second client devices)] and the peripheral device satisfies a threshold level of signal strength [0124: (if signal strength is below a threshold, another second device is selected; thus there is a threshold level of signal strength)].
As per claim 7, Achyuth teach the method of claim 1, wherein the selecting the one or more central devices comprises: ranking, based on the priority rating for each central device of the plurality of central devices, the plurality of central devices [0078: (connection manager can rank by priority the second client devices based on the power source or battery they are connected to)]; and selecting, based on the ranking, the one or more central devices [0120: (highest priority second client device is selected)].
As per claim 8, Achyuth teach the method of claim 1, further comprising: causing at least one central device, of the plurality of central devices and other than the one or more central devices, to inactivate at least a service, of the at least one central device, corresponding to a service performed by the peripheral device [0074-0078: (non-selected second client devices (central devices) naturally will not communicate with the first client device (peripheral device) because they weren’t selected; thus a communication service of the non-selected second client devices with the first client device is inactive while the first client device performs the communication service with the selected client device)].
As per claim 9, Achyuth teach the method of claim 1, wherein the peripheral device is configured to determine, based on the one or more central devices, a location of the peripheral device [0074-0075: (first client device (peripheral device) determines its proximity/location relative to second client devices (one or more central devices)].
As per claim 10, Achyuth teach the method of claim 1, wherein the computing device comprises a central device [0078: second client device] of the plurality of central devices [0115: (the determination method can be performed by either the first client device or the second client device)].
As per claim 11, Achyuth teach the method of claim 1, wherein the computing device comprises: a server separate from the plurality of central devices and from the peripheral device; or the peripheral device [0078: (connection manager 208 of the first client device (peripheral device) performs the determination of ranking second client devices and selecting a second client device)].


As per claim 12, Achyuth teach a method comprising: 
determining, by a computing device [0074: first client device 202], a plurality of central devices [0074: multiple second client devices 220]  associated with a peripheral device[0074: first client device 202] [0072-0074: (first client device 202 determines that multiple second devices 220 were previously associated with the first client device)]; 
based on determining that a first central device of the plurality of central devices is associated with a first energy source and that a second central device of the plurality of central devices is associated with a second energy source that is duration-limited [0078: (connection manager 208 inside the first client device can rank or prioritize second client devices based on whether they are connected to a power source and the amount of battery remaining, with second client devices connected to a power source ranked highest (first central device associated with a first energy source), followed by second client devices having the highest remaining battery power (second central device with a second energy source that is duration-limited)], selecting, from the plurality of central devices, the first central device [0075, 0078, and 0120: (select the highest priority second client device)]; and 
based on the selecting the first central device, causing the first central device to communicate with the peripheral device [0072-0073, 0083-0084, and 0120: (first client device (peripheral device) can pair with selected second device (selected/first central devices) and communicate with each other)].

As per claim 13, Achyuth teach the method of claim 12, wherein each central device of the plurality of central devices executes an application [FIG. 2: (second client devices  (central devices) each execute a second client application)] configured to communicate with a location-based service associated with the peripheral device [0092: (second client application can communicate with first client application on first client (peripheral) using a short-range interconnection such as Bluetooth or WiFi (location-based service); Bluetooth and WiFi are location-based services because they are services that are only available within a particular distance of a location)].
As per claim 14, Achyuth The method of claim 12, wherein the selecting the first central device is further based on determining that a quantity of the plurality of central devices satisfies a quantity threshold  [0074-0075: (if first client determines there are multiple second devices (more than one or a threshold of two or more)].
As per claim 15, Achyuth teach the method of claim 12, wherein the peripheral device is configured to determine, based on the first central device, a location of the peripheral device [0074-0075: (first client device (peripheral device) determines its proximity/location relative to second client devices (one or more central devices)].
As per claim 16, Achyuth teach the method of claim 12, wherein the first energy source comprises a power line [0078: (power source)], and wherein the second energy source comprises a battery [0078: (amount of battery power remaining (e.g. running on battery power)].


As per claim 17, Achyuth teaches a method comprising: 
determining, by a first central device associated with a peripheral device [0124: (a second client  (a first central device) can determine when its remaining battery is low or below a threshold, and switch to a different second client with greater battery power if multiple second client devices are available) and 0115: (the method being performed (which includes performing the prioritization policy) can be performed by the second client device)], one or more additional central devices [0074: multiple second client devices 220] associated with the peripheral device [0074: first client device 202 (peripheral device)] [0072-0074: (determines that multiple second devices 220 were previously associated with the first client device 202)]; 
based on determining that a quantity of the one or more additional central devices satisfies a quantity threshold [0074-0075: (determines if there are multiple second devices (more than one or a threshold of two or more)], determining, for first central device and based on a type of an energy source of the first central device, a priority rating [0075: (determines a priority) and 0078: (rank or prioritize second client devices based on whether they are connected to a power source and the amount of battery remaining, with second client devices connected to a power source ranked highest, followed by second client devices having the highest remaining battery power)]; and 
based on determining that the priority rating for the first central device is higher than one or more priority ratings for the one or more additional central devices, communicating, by the first central device, with the peripheral device [0072-0073, 0075, 0078 and 0083-0084: (first client device (peripheral device) can pair with the second client device (central device) having the highest priority and they can communicate with each other)].

As per claim 18, Achyuth teach the method of claim 17, wherein each of the first central device and the one or more additional central devices executes an application [FIG. 2: (second client devices  (central devices) each execute a second client application)] configured to communicate with a location-based service associated with the peripheral device [0092: (second client application can communicate with first client application on first client (peripheral) using a short-range interconnection such as Bluetooth or WiFi (location-based service); Bluetooth and WiFi are location-based services because they are services that are only available within a particular distance of a location)].
As per claim 19, Achyuth teach the method of claim 17, further comprising: determining, based on a type of a service associated with the peripheral device, the quantity threshold [0074-0075: (if first client determines there are multiple second devices (more than one or a threshold of two or more)].
As per claim 20, Achyuth teach the method of claim 17, wherein the type of the energy source of the first central device comprises one of a battery without being connected to a charger [0078: (amount of battery power remaining (e.g. running on battery power)], a battery connected to a charger, or a power line [0078: (power source)].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186